UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2017 ACHAOGEN, INC. (Exact name of registrant as specified in its charter) Delaware 001-36323 68-0533693 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7000 Shoreline Court, Suite 371 South San Francisco, CA 94080 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650) 800-3636 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 14, 2017, Ian R. Friedland, M.D., Chief Medical Officer of Achaogen, Inc. (the “Company”) and the Company agreed on terms of his resignation from his position in order to re-focus his career priorities, initiate a consulting relationship, and pursue other personal interests, effective March 15, 2017. On March 15, 2017, the Company entered into a Transition and Separation Agreement with Dr. Friedland (the “Separation Agreement”) that provides for a cash payment equal to nine months of his base salary, up to nine months of reimbursement for continuation healthcare and nine months vesting acceleration on his outstanding equity awards (subject to any applicable performance goals being achieved).The Separation Agreement also includes a general release of claims against the Company.
